Affirmed by unpublished PER CURIAM opinion..
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wanda Scott appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. Soc. Sec. Admin., No. 6:13-cv-00943-MGL, 2015 WL 500736 (D.S.C. Feb. 5, 2015). We deny all of Scott’s pending motions, including her motions for a court order, to unmoot, for change of venue, for recusal, and for public *231PACER. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.